Citation Nr: 1020514	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  04-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for liver and abdominal 
pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as major depressive disorder), 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to July 
1991, including service in Southwest Asia during the Persian 
Gulf War.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on 
appeal.

Pursuant to the Veteran's request, a personal hearing before 
a Veterans Law Judge was scheduled for September 2006.  
However, he failed to appear for the hearing.  Thus, his 
hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 
20.704(d) (2009).  In June 2008, this matter was remanded by 
the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

With respect to the Veteran's claims for service connection 
for an acquired psychiatric disorder and headaches, the 
Veteran underwent a VA mental disorders examination in August 
2005 during which he reported depressive symptoms that began 
prior to his discharge from service and had worsened since 
that time.  On examination, the Veteran was diagnosed with 
major depressive disorder.  The examiner opined that the 
Veteran's symptoms did not exist prior to service, but were 
exacerbated by his service.  However, the examiner failed to 
provide any rationale for that opinion.  The examiner further 
opined that the Veteran's depressive disorder could be 
contributing to his complaints of recurrent headaches.  On VA 
neurological examination in August 2005, the Veteran 
described daily headaches that generally occurred in the 
morning, but could present at any time of the day.  The 
neurological examination was normal.  The impression was 
chronic daily headaches, the etiology of which the examiner 
determined was unobtainable without resort to speculation.

In February 2007 and June 2008, the Board remanded the 
Veteran's claims for opinions regarding the etiology of the 
Veteran's complaints of headaches and of his major depressive 
disorder.  For each request, the Board indicated that no 
further examination of the Veteran was necessary unless the 
examiner doing the review determined otherwise.

In July 2008, notification to the Veteran that examinations 
relevant to his claims would be scheduled was returned to the 
RO as undeliverable.  Correspondence sent to the Veteran in 
May 2009 and December 2009 was also returned to the RO.  
Additional efforts to locate the Veteran were unsuccessful 
and the Veteran failed to report for VA examinations 
scheduled in May 2009.  While the RO has made several 
attempts to schedule the Veteran for VA examinations, the 
Board's February 2007 and June 2008 remands requested 
etiological opinions and rationales and additional 
examinations only if the examiner determined that additional 
examination of the Veteran was necessary.  However, it does 
not appear that medical opinions pertinent to the etiology of 
the Veteran's complaints of headaches and a major depressive 
disorder have been requested or obtained from a VA physician.  
A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds 
that a third remand is necessary to comply with the February 
2007 and June 2008 remand instructions.

With respect to the Veteran's claim for service connection 
for liver and abdominal pain, a September 2002 VA examination 
reflects an impression that there was no evidence of liver 
disease or stigmata of chronic liver disease.  It was noted 
that a hepatitis screen panel was ordered.  However, it has 
not been associated with the claims file.  In June 2008, the 
Board remanded the claim for the RO to secure the results of 
the hepatitis panel.  Yet, it does not appear that those 
results have been requested or obtained.  A remand by the 
Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board finds that another 
remand is necessary to comply with the June 2008 remand 
instructions.  In addition, as it remains unclear whether the 
Veteran has a current diagnosis of hepatitis that is related 
to service, an additional remand for an etiological opinion 
and rationale is necessary in order to fairly decide the 
Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Secure the results of a hepatitis 
screening which was ordered on VA stomach, 
duodenum, and peritoneal adhesions 
examination in September 2002.

2.  After the above has been completed, 
arrange for a VA examiner to review the 
Veteran's claims file to determine the 
nature and etiology of any current liver 
and abdominal pain.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The rationale for all 
opinions should be provided.  Current VA 
Gulf War Examination Guidelines must be 
followed.  All indicated tests should be 
performed, and all findings reported in 
detail.  Specifically, the examiner should 
provide the following:

(a)  Diagnose any current liver and 
abdominal disorder, including any 
hepatitis.

(b)  State whether or not the Veteran 
has any liver or abdominal disorder 
that is due to an undiagnosed illness, 
or whether his complaints can be 
attributed to any known medical 
causation.

(c)  The examiner must state whether it 
is at least as likely as not (50 
percent or more probability) that any 
liver or abdominal disorder, including 
hepatitis, was incurred in or 
aggravated by the Veteran's service.  
The examiner must consider the 
Veteran's statements regarding the 
incurrence of liver and abdominal pain, 
and his statements regarding the 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

3.  Arrange for a VA examiner to review 
the Veteran's claims file to determine the 
nature and etiology of any current 
headaches.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the August 2005 VA opinion.  The 
rationale for all opinions should be 
provided.  Current VA Gulf War Examination 
Guidelines must be followed.  All 
indicated tests should be performed, and 
all findings reported in detail.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current headaches.

(b)  State whether or not the Veteran 
has any headaches that are due to an 
undiagnosed illness, or whether his 
complaints can be attributed to any 
known medical causation, including any 
psychiatric disorder.

(c)  The examiner must state whether it 
is at least as likely as not (50 
percent or more probability) that any 
headaches were incurred in or 
aggravated by the Veteran's service, 
including complaints of headaches 
during service.  The examiner must 
consider the Veteran's statements 
regarding the incurrence of headaches, 
and his statements regarding the 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

4.  Arrange for a VA psychiatrist to 
review the Veteran's claims file to 
determine the nature and etiology of any 
current psychiatric disorder.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the August 2005 VA opinion.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose all current psychiatric 
disorders, including major depressive 
disorder, and provide a full multiaxial 
diagnosis pursuant to DSM-IV.

(b)  For each psychiatric disorder 
diagnosed, to specifically include 
major depressive disorder, state 
whether or not the Veteran has any 
psychiatric disorder that is due to an 
undiagnosed illness, or whether his 
complaints can be attributed to any 
known medical causation.

(c)  The examiner must state whether it 
is at least as likely as not (50 
percent or more probability) that each 
psychiatric disorder, to specifically 
include major depressive disorder, was 
incurred in or aggravated by the 
Veteran's service.  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a 
psychiatric disorder, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

5.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

